DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 13-20 are presented for examination.

REASONS FOR ALLOWANCE
Claims 1-11, 13-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
 “ determining a health of blocks of memory which are configured in multi-bit- per-cell mode, wherein the blocks configured in multi-bit-per-cell mode are in a second pool, wherein blocks configured in single-level cell (SLC) mode are in a first pool, with a proviso that the health of a block of memory is not determined while the block is configured in SLC mode; assigning health values to the blocks of memory in the second pool based on the health of the respective block; and correlating each of the health values with a respective data temperature, wherein the second pool has more than one ready-to-use (RTU) queue associated therewith, wherein each of the RTU queues corresponds to a different health grade of the blocks in the second pool, wherein the health grades are derived from the health values..” 
determine, by the processor, a health of blocks of memory which are configured in multi-bit-per-cell mode, wherein the blocks configured in multi-bit-per-cell mode are in a second pool, wherein blocks configured in single-level cell (SLC) mode are in a first pool, with a proviso that the health of a block of memory is not determined while the block is configured in SLC mode; assign, by the processor, health values to the blocks of memory in the second pool based on the health of the respective block; correlate, by the processor, each of the health values with a respective data temperature; perform, by the processor, garbage collection on a first block in the second pool; and place, by the processor, the first block in a ready-to-use (RTU) queue which corresponds to a health grade of the first block and which is associated with the second pool, wherein the second pool has more than one RTU queue associated therewith, wherein each of the RTU queues corresponds to a different health grade of the blocks in the second pool.”
Claim 19 recites the following limitations:
“determine, by the processor, a health of blocks of memory which are configured in multi-bit-per-cell mode, wherein the blocks configured in multi-bit-per-cell mode are in a second pool, wherein blocks configured in single-level cell (SLC) mode are in a first pool, with a proviso that the health of a block of memory is not determined while the block is configured in SLC mode, wherein the second pool has more than one ready-to-use (RTU) queue associated therewith, wherein each of the RTU queues corresponds to a different one of the health grades of the blocks in the second pool; assign, by the processor, health values to the blocks of memory in the second pool based on the health of the respective block; correlate, by the processor, each of the health values with a respective data temperature; select, by the processor, a block from one of the RTU queues associated with the second pool, wherein the one of the RTU queues corresponds to a health grade that is correlated with a temperature of data in a received write request, wherein the health grade is derived from the health value; and use, by the processor, the selected block to satisfy the received write request.”
The prior art of record Agarwal et al (U.S. 10,209,914) teaches a storage system comprises SLC pool and MLC pool. Health of MLC blocks is determined based on bit error rate (BER). However, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 10, and 19, either in the prior art or existing case law.
Claims 2-9, 11, 13-18, 20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133